              Case 1:20-cv-02283-LJL Document 21 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                      5/15/2020
                                                                       :
THE LEGAL AID SOCIETY,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :             20-cv-2283 (LJL)
                  -v-                                                  :
                                                                       :                   ORDER
UNITED STATES DEPARTMENT OF HOUSING AND :
URBAN DEVELOPMENT,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

           As discussed at the conference today, the following is HEREBY ORDERED:

      1. On the day the United States Department of Housing and Urban Development (“HUD”)
         makes its determination with respect to Plaintiff’s fee waiver request, counsel for HUD
         shall file a letter electronically on ECF advising the Court that a decision has been made
         and attaching a copy of that decision.

      2. The Government represented that a decision on Plaintiff’s fee waiver request will be
         made and conveyed no later than May 27, 2020. Accordingly, by no later than 5:00 p.m.
         on May 29, 2020 or 5:00 p.m. two business days after HUD makes its decision on the fee
         waiver—whichever is earlier—Plaintiff shall submit a letter-brief setting forth any
         arguments for the Court to consider with respect to HUD’s decision and any relief
         requested with respect to that issue. No later than 5:00 p.m. three business days
         following Plaintiff’s submission, HUD shall file an opposition. No later than two
         business days following the submission of HUD’s opposition, Plaintiff shall file a reply.

      3. A telephonic status conference and argument with respect to the issue of the fee waiver
         request is SET for June 8, 2020 at 3:00 p.m. Parties are directed to call (888) 251-2909
         and use access code 2123101.

      4. The Government represented that HUD would complete the review of 8,000 documents
         reflecting communications between HUD and the White House by June 12, 2020, 1 but
         that it could not commit to a date for the production of those documents or any
         documents exchanged with the White House because the documents required review for
         executive privilege and HUD had no control over when the White House would review
         the documents. The Government has the right to withhold documents subject to a valid
         claim of executive privilege, but the Government here seems to be claiming that it has an

1
    The Court orders HUD to complete the review of the 8,000 documents by June 12, 2020.
         Case 1:20-cv-02283-LJL Document 21 Filed 05/15/20 Page 2 of 2



      open-ended right to defer production of documents until whenever the White House
      decides to undertake and complete the executive privilege review. The Court needs legal
      briefing on this issue. Accordingly, by no later than 5:00 p.m. on May 20, 2020, the
      parties shall submit letter-briefs addressed to the question whether the Court may order
      an agency sued under FOIA for its failure to timely respond to a FOIA request to produce
      responsive documents responsive to a FOIA request by a date certain notwithstanding
      that the documents must, before production, undergo executive privilege review with the
      White House. The question, in effect, asks whether a court may impose a time limit on
      executive privilege review.

   5. The Government also and separately represented that it would not be able to review and
      process the remaining 2,000 or so HUD-White House documents during the period from
      approximately June 12, 2020, to July 15, 2020, because of a migration of its review
      platform from one system to another. In addition, the Government represented that
      during that migration from one platform to another, HUD would cease the review of any
      documents requested pursuant to FOIA by any requestor for a period of at least one
      month (and perhaps longer depending on the time the migration takes). Accordingly, the
      letter briefs to be submitted by no later than 5:00 p.m. on May 20, 2020 shall also address
      the question whether it is lawful for an agency subject to FOIA to cease its review and
      production of all documents required to be produced pursuant to FOIA for a period of a
      month or longer.

   6. No later than 5:00 pm. on May 20, 2020, counsel for HUD shall submit a particularized
      affidavit, or affidavits, from someone or persons with knowledge, supporting the
      proposition that approximately 2,000 documents relating to HUD communications with
      the White House cannot be reviewed by June 12, 2020 without causing technological
      system shut-down.


      SO ORDERED.

Dated: May 15, 2020                                __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               2
